DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, FIG. 3, Claims 1, 4-6, and 10-11 in the reply filed on 08/20/21 is acknowledged.
Claims 2-3 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/21.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-6, and 10-11
WAKABAYASHI et al. (WO2013/104947A1) and MORIYA et al. (US PG Pub 2013/0119232 A1) are the closest prior art.
WAKABAYASHI discloses an extreme ultraviolet light generation system (FIG. 30, [0233]) comprising: 
an EUV chamber (2, FIG. 30, [0059]) in which extreme ultraviolet light is generated; 
a laser apparatus (3a/3b, FIG. 30, [0235]) configured to emit a laser beam; 
a transmission optical system (50a/50b, FIG. 30, where 50a/50b comprises high- reflection mirrors for transmitting a laser beam from the laser apparatus to a target in 
a reflection optical system (56/59b/60, FIG. 30, where 56 is a beam splitter and 59b/60 are high-reflection mirrors for reflecting the laser beam toward the target, [0237], [0238], and [0242]) disposed on a path between the transmission optical system and the target and configured to reflect, toward the target, the laser beam from the transmission optical system;  
a first sensor (57, FIG. 30, where 57 is provided between 50a/50b and 56/59a/61 configured to obtain parameters for calculating a beam width and a wavefront curvature of a sample beam at the photosensitive surface, [0073]) provided on a path between the transmission optical system and the reflection optical system and configured to detect the laser beam traveling from the laser apparatus toward the reflection optical system; and
a control unit (58, FIG. 30, where 58 may calculate the beam width and the wavefront curvature of the sample beam based on the detection result received from the first beam monitor 57, [0074]).
MORIYA discloses a second sensor (372, FIG. 2, [0071]) provided on a path from the reflection optical system into the laser apparatus and configured to detect return light of the laser beam reflected by the reflection optical system and traveling backward to the laser apparatus (“The image sensor 372 may then output image data of the backpropagation beam 43 to the EUV light generation controller 5A,” [0071]).
However, the cited prior art fails to disclose or suggest “a control unit configured to determine that the reflection optical system is damaged when no anomaly of the laser beam is detected by the first sensor and a light amount of the return light detected by the second sensor exceeds a predetermined light amount value” in combination with the rest of the limitations as recited in claim 1. In particular, neither WAKABAYASHI nor MORIYA discloses or suggests the EUV light generation system having both sensors located at the claimed positions above and the control unit configured to determine if the reflection optical system is damaged based on the outputs from both sensors as specified by the claimed conditions above.
Therefore, claim 1 is allowable over the cited prior art and dependent claims 4-6 and 10-11 are also allowable as they directly or indirectly depend on claim 1.
Claims 2-3 and 7-9
Claims 2-3 and 7-9 are allowable. Claims 2-3 and 7-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement  among inventions species, as set forth in the Office action mailed on 07/06/21, is hereby withdrawn and claims 2-3 and 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828